DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEMICONDUCTOR CHIP HAVING A PLURALITY OF LED FOR IMAGE DISPLAY.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Reasons for Allowance
Claim 1, Wang (U.S. Patent Pub. No. 2005/0128767; already of record in IDS) discloses an emissive display device comprising: 
a transfer substrate (4) comprising electric connection elements (42, 43, 44, 45, 31, 32 and 33); and 
a plurality of semiconductor chips (34) fastened to the transfer substrate and connected to the elements of electric connection of the transfer substrate for the control thereof, each chip comprising: 
at least one LED (31); 
a plurality of terminals (Vdd, Signal, GND and PD) of connection to the transfer substrate; and 
a control circuit (34) capable of applying to said at least one LED (31) a bias signal (Signal) according to signals received on the terminals of connection of the chip to the transfer substrate, 
the elements of electric connection of the transfer substrate comprising: 
a plurality of first conductive tracks (44 and 45) formed in the first conductive level; 

for each chip of the device, a plurality of electric connection areas respectively connected to the connection terminals of the chip, said areas being all formed in the second conductive level, 
and wherein, in each elementary chip of the device, said at least one LED of the chip is formed in a first substrate (4) based on a III-V semiconductor and has anode and cathode electric (i.e. anode and cathode of LED 31) contacts on the side of a first surface of the first substrate, and wherein the chip control circuit (34) is formed in a second substrate (substrate of chip 34) based on silicon and has electric connection areas on the side of a first surface (top surface) of the second substrate, the first surface of the second substrate being adjacent to the first surface of the first substrate to directly place in contact the anode and cathode contacts of the LED (31) with the electric connection areas of the control circuit, the connection terminals of the chip being formed on the side of a second surface of the second substrate opposite to the first surface of the second substrate, (figs. 3-4, [0015-0018]).

However, none of the prior art of record teaches alone or in combination the limitation “a control circuit based on transistors capable of applying to said at least one LED a bias signal according to signals received on the terminals of connection of the chip to the transfer substrate, wherein the transfer substrate comprises an insulating plate, the electric connection elements of the transfer substrate being formed by 

Claims 2-11 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hyeon et al (U.S. Patent Pub. No. 2015/0310805) discloses an organic light emitting diode display.
Han et al (U.S. Patent Pub. No. 2007/0262948) discloses a backlight, method for driving backlight and liquid crystal display having the same.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691